REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/5/2021.
Claim(s) 3, has/have been cancelled.
Claims(s) 11 and 12 has/have been added. 
Claims(s) 1-2 and 4-12 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 5, filed 5/5/2021, with respect to the objection of claim 4 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 5, filed 5/5/2021, with respect to the rejection of claims 1, 2, 9 and 10 based on inclusion of allowable subject matter of claim 3 and rewriting claim 6 into dependent form have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-2 and 4-12 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Johnson US 20120307931 (cited in Non-Final Rejection dated 2/19/2021), teaches a current mode transmitter and a voltage mode logic controlled by level shifters, where the voltage mode logic is connected via a bias ground (see FIG. 3).
A close reference, Kaestner US 20130191566 (U.S. Patent Application Publications citation #2 cited on IDS dated 6/14/2019), teaches a USB device which communicates via data lines (see para. 0006 and 0034).
A close reference, Ho et al. US 20100064148 (cited in Non-Final Rejection dated 2/19/2021), teaches voltage modulation of data bus using current feedback detection on a ground (see FIG. 1).
A close reference, Hanf et al. US 6405330, teaches a wire bus network where the supply voltage of the “BUS_H” and the ground supply of the “BUS_L” are controlled via a microprocessor/microcontroller via an SPI/SCI bus and where the supply voltage for the “BUS_H” is associated with a VBATT and VCC supply voltages (see FIG. 16, col. 20, lines 22-23).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-2 and 4-5 and 9-10, the cited prior art either alone or in combination fails to teach the combined features of:



As per claim(s) 6-8 and 11-12, the cited prior art either alone or in combination fails to teach the combined features of:

the physical layer circuit operates based on a first power supply voltage on the low potential side supplied from a first power supply line not coupled to the ground line in the circuit device, and a second power supply voltage on a high potential side set with reference to the first power supply voltage;
a first terminal coupled to the ground line; and
a second terminal coupled to the first power supply line that supplies the first power supply voltage, wherein
the physical layer circuit operates based on the first power supply voltage supplied from outside of the circuit device to the second terminal.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 
/M.K.P/Examiner, Art Unit 2464             

/PAUL H MASUR/Primary Examiner, Art Unit 2464